In an action to enforce a judgment in the principal sum of $29,477.93 in favor of the plaintiff and against the defendant upon his default, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Franco, J.), dated June 10, 2003, as failed to decide that branch of its motion which was to direct the defendant to turn over the shares of stock in his professional corporation pursuant to CPLR 5225 (a).
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from does not recite or dispose of the issue of whether the defendant should be directed to turn over the shares of stock in his .professional corporation pursuant to CPLR 5225 (a). Accordingly, the plaintiff’s appeal must be dismissed. Prudenti, P.J., H. Miller, Spolzino and Lifson, JJ., concur.